IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DAVID LIBITZER and DENISE )
LIBITZER, ) C.A. No. N20C-03-267 FJJ

)

)

V. )

)

BAYHEALTH MEDICAL CENTER, )
INC., SANDEEP SINGH KAHLON, )
M.D., and CNMRI, P.A. )

)
)
ORDER ON REVIEW OF PLAINTIFF’S AFFIDAVIT OF MERIT WITH
RESPECT TO SANDEEP SINGH KAHLON, M.D.
a
/*

On this “2/ day of December, 2020, the Court has reviewed in camera
the Plaintiff's Affidavit of Merit (“Affidavit”) filed with the Complaint in this
litigation pursuant to 18 Del. C. §6853 (a)(1) and (c). Having reviewed the
Affidavit with respect to the provisions regarding the conduct of Sandeep
Singh Kahlon, M.D., the Court finds that:

1. The Affidavit is signed by an expert witness.

2. The Affidavit is accompanied by a curriculum vitae of the expert

witness.

3. The expert witness who signed the Affidavit represents that he is

Board Certified in the field of neurology.
4. The Affidavit indicates that the expert witness was licensed to
practice medicine as of the date of the Affidavit.

5. The Affidavit indicates that the expert witness has been engaged in
treatment of patients and/or in the academic side of the field of
neurology for at least three years preceding the acts alleged in the
Complaint.

6. The Affidavit includes an opinion that the applicable standard of
care in this case was breached by Sandeep Singh Kahlon, M.D., and
that this breach was the proximate cause of the injuries alleged in

the Complaint.

Based on the foregoing, the Court finds that the Affidavit complies with the
requirements of 18 Del. C. §6853(a)(1) and (c) with respect to the provisions
concerning Sandeep Singh Kahlon, M.D.

J)

— /

 

FRANCIS J. JONES Jr., Judge